DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Drawings
The drawings submitted on 08 October 2019 are deemed acceptable for examination by the examiner.
Information Disclosure Statement
In the IDS submitted on 20 July 2021: NPL References 1 and 3 were not considered as they are not in the English language and no translation of discussion of relevance is provided.
Also with respect to the considered references (NPL Reference 2 and 4): With respect to reference 2, it has been considered to the extent of the subject matter that is described in the abstract as only the abstract is in English.  With respect to reference 4, the reference was only considered to the extent of the document that is in English, namely, the listing of the foreign references and their relevance cited on page 9 of the foreign search report.
In the IDS submitted on 23 February 2022: NPL References 1 and 2 were not considered as they are not in the English language and no translation of discussion of relevance is provided.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Margaret Burke on 23 June 2022.
The application has been amended as follows: 
In claim 1, lines 14-15, the phrase “the repair structure” has been deleted and replaced with the following phrase:  -- the repaired reinforced concrete structure --. 
In claim 10, line 1, the phrase “the bonding” has been deleted and replaced with the following phrase : -- a bonding --. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most pertinent art found, fails to teach or render obvious all of the cumulative limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
June 23, 2022